--------------------------------------------------------------------------------

Exhibit 10.1


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) between Arbios Systems, Inc., a
Delaware corporation (the “Seller”), and HepaLife Technologies, Inc., a Florida
corporation (the “Buyer”), is entered into as of October 3, 2008.  The Seller
and the Buyer together may be referred to herein as the “Parties” and each of
them may be referred to herein as a “Party.”


RECITALS


WHEREAS, the Seller wishes to sell certain of its assets described herein to
Buyer and Buyer wishes to purchase such assets from the Seller;


NOW THEREFORE, in consideration of the foregoing and of the following covenants,
the sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1.             Sale of Assets


1.1.           Purchase and Sale of Assets.  The Seller hereby agrees to sell,
transfer and deliver to Buyer at Closing (as defined below), and the Buyer
agrees to purchase and pay for, all of Seller’s right, title and interest in and
to the (a) Investigational New Drug Application number 5654 for HepatAssist;
including orphan drug and fast track designations relating to the HepatAssist
program; (b) the patents, patent applications and inventions described by the
unfiled potential patent claims listed on Schedule 1.1(a) hereto (the “Patents
Rights”); (c) the trademarks, service marks, trade names and logos listed on
Schedule 1.1(a) hereto (the “Trademark Rights”); (d) all rights, claims,
credits, judgments, choses in action, rights of set-off or rights for past,
present or future infringement against third parties relating to the Patents
Rights; (e) the agreements listed on Schedule 1.1(b) hereto (the “Assumed
Contracts”); (f) the prototype devices and representative custom or modified
equipment listed in Schedule 1.1(c) hereto; (g) the other assets listed in
Schedule 1.1(d); (h) all records, data, results, patient files, historical
samples, and clinical trial protocols relating to the foregoing, including
without limitation those items listed in Schedule 1.1(e); and (i) and all
Intellectual Property (as defined below) related to any of the foregoing.  All
of the foregoing are referred to herein as the “Acquired Assets.”


1.2.           Consideration.  The purchase price (the “Purchase Price”) of the
Acquired Assets shall consist of the following: (i) $450,000 in cash, (ii) a
Series D warrant to purchase up to 750,000 shares of the Buyer’s common stock at
an exercise price of $0.35 per share in the form attached hereto as Exhibit 1.2
(the “Warrant”), and (iii) assumption by the Buyer of the Assumed Liabilities
(as defined below).  The Purchase Price shall be paid as follows: The Buyer (a)
shall pay to the Seller within two (2) business days from the Closing Date by
wire transfer of immediately available funds in accordance with the wire
instructions set forth in Schedule 1.2 hereto (the “Wire Instructions”) the sum
of Two Hundred Fifty Thousand Dollars ($250,000) and shall issue and deliver the
Warrant, and shall assume on and after the Closing Date the Assumed Liabilities;
and (b) on the Deferred Payment Date, shall pay to the Seller the sum of Two
Hundred Thousand Dollars ($200,000) (the “Deferred Cash Purchase Price”).  The
“Deferred Payment Date” is the earlier to occur of (i) the date on which the
Buyer has consummated one or more debt or equity financings in which the gross
proceeds received since the date of this Agreement in the aggregate equal or
exceed Four Million Dollars ($4,000,000), or (ii) the eighteen month anniversary
of the Closing Date.  The Deferred Cash Purchase Price may be reduced by amounts
payable, if any, to Buyer under Section 3 (Indemnification Obligations).

 
 

--------------------------------------------------------------------------------

 

1.3.           Assumption of Liabilities.  At the Closing, the Buyer shall
assume and become obligated to discharge when due all of the following
liabilities:


(a)           All liabilities and obligations arising on or after the Closing
Date under the Assumed Contracts; and


(b)           All liabilities and obligations arising on or after the Closing
Date relating to the Acquired Assets, including without limitation all
liabilities and obligations for the operation, prosecution, maintenance, upkeep,
renewal, retention, shipment, transfer, delivery, storage or disposal of the
Acquired Assets.  Notwithstanding anything herein to the contrary, the decision
whether to maintain the Acquired Assets after the Closing Date will be in the
sole discretion of the Buyer, and nothing herein shall require the Seller to
use, maintain or defend any of the Acquired Assets.


All of the foregoing are referred to as the “Assumed Liabilities.”  Other than
the Assumed Liabilities, the Buyer will not assume or have any responsibility
with respect to any other obligation or liability of the Seller or relating to
the Acquired Assets, including any liability arising from the acquisition by the
Seller of the Acquired Assets or the Seller’s operations before or after the
Closing.


1.4.           Closing.  Subject to satisfaction of the conditions in Section 4,
the closing of the sale and purchase of the Acquired Assets under this Agreement
(the “Closing”) shall occur at a place mutually acceptable to the Buyer and the
Seller at 9:00 a.m. on October 3, 2008, or such other date that is mutually
acceptable to the Seller and the Buyer (the “Closing Date”).  All transactions
which are to take place at the Closing shall be considered to have taken place
simultaneously, and no delivery or payment shall be considered to have been made
until all the transactions have been completed.  Title to, ownership of, control
over and risk of loss of the Acquired Assets shall pass to Buyer effective as of
11:59 p.m. on the Closing Date unless otherwise provided herein.


1.5.           Seller’s Deliveries at Closing.  On the Closing Date the Seller
shall execute and deliver or cause to be executed and delivered to the Buyer (a)
the Bill of Sale in the form set forth in Exhibit 1.5(a) hereto, (b) an
Assignment and Assumption Agreement in the form set forth in Exhibit 1.5(b)
hereto, (c) an Assignment of Patents in the form set forth in Exhibit 1.5(c)
hereto, (d) an Assignment of Trademarks in the form set forth in Exhibit 1.5(d)
attached hereto, (e) any other instruments of conveyance and assignment as the
parties and their respective counsel shall deem reasonably necessary to vest in
Buyer the right, title and interest in and to the Acquired Assets set forth
herein, including without limitation the written consents and confirmations set
forth in Section 4.1, and (f) the Registration Rights Agreement (the form of
which is attached hereto as Exhibit 1.5(f).  (The Bill of Sale, the Assignment
and Assumption Agreement, the Assignment of Patents, the Assignment of
Trademarks, and the Registration Rights Agreement as executed and delivered by
the Seller are herein collectively referred to as the “Seller Transaction
Documents.”)  All tangible assets included in the Acquired Assets shall be
delivered by Seller to Buyer to one or more locations specified by the Buyer,
and title and risk of loss shall pass to Buyer on the Closing Date.  Seller
shall provide Buyer with reasonable assistance in arranging for the shipment of
tangible Acquired Assets to one or more locations specified by the Buyer.

 
 

--------------------------------------------------------------------------------

 

1.6.           Buyer’s Deliveries at Closing.  On the Closing Date, (a) the
Buyer shall pay to the Seller the Closing Cash Purchase Price by wire transfer
of immediately available funds, and (b) the Buyer shall execute and deliver or
cause to be executed and delivered to the Seller (i) the Bill of Sale, (ii) the
Assignment and Assumption Agreement, (iii) the Assignment of Patents, (iv) the
Assignment of Trademarks, (v) Warrant, and (vi) the Registration Rights
Agreement  (The Bill of Sale, the Assignment and Assumption Agreement, the
Assignment of Patents, the Assignment of Trademarks, the Warrant, and the
Registration Rights Agreement, all as executed and delivered by the Buyer are
herein collectively referred to as the “Buyer Transaction Documents”).


1.7.           Obligations on the Deferred Payment Date.  On the Deferred
Payment Date, the Buyer shall pay the Deferred Cash Purchase Price by wire
transfer of immediately available funds in accordance with the wire instructions
of which Seller may notify Buyer as provided for herein.  In the event that the
Deferred Cash Purchase Price is not paid on the Deferred Payment Date, the
Seller shall have the remedies set forth in Section 6 of this Agreement.


2.             Representations and Warranties.


2.1.           Representation and Warranties of the Seller.  The Seller hereby
represents and warrants to the Buyer as follows:


2.1.1.  Organization and Authorization. (i) The Seller is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business as a foreign corporation and
is in good standing under the laws of each jurisdiction in which either the
ownership or use of its assets, or the nature of its activities, requires such
qualification, with all requisite corporate power and authority to enter into
this Agreement and the transaction contemplated hereby, (ii) the execution,
delivery and performance of this Agreement and each of the Seller Transaction
Documents has been duly authorized by all necessary corporate action of the
Seller, and (iii) this Agreement and each of the Seller Transaction Documents
has been duly executed and delivered by Seller and is a valid, binding
obligation of the Seller, enforceable in accordance with its terms except as may
be limited by applicable federal or state bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.
The Seller is not in default under or in violation of any provision of its
articles of incorporation or bylaws, as amended, or any resolution adopted by
the board of directors or stockholders of the Seller.  Except for the consents
referred to in Section 4.2.4 of this Agreement, the Seller is not required to
give any notice to, make any filing with or obtain any authorization, consent or
approval of any authority or person in order for the Parties to consummate the
transaction contemplated by this Agreement.

 
 

--------------------------------------------------------------------------------

 

2.1.2.  Ownership of Assets.  The Seller has good and marketable title to the
Acquired Assets, free and clear of any and all mortgages, liens, pledges and
security interests.  All pre-existing security interests in the Acquired Assets
shall, as of the Closing Date, have been released and discharged.


2.1.3.  Brokers and Finders.  The Seller has not employed any broker or finder
or incurred any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.


2.1.4.  Noncontravention.  Neither the execution and delivery of this Agreement
and the Seller Transaction Documents, nor the consummation of the transactions
contemplated hereby, will (i) violate any constitution, statute, regulation,
rule to which Seller is subject or, to the knowledge of the Seller,
any  injunction, judgment, order, decree, ruling, charge or other restriction of
any government, governmental agency, or court to which Seller is subject, or any
provision of the Seller’s certificate of incorporation or By-laws, or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Seller is a party or by which it is
bound or to which any of the Acquired Assets is subject (or result in the
imposition of any security interest upon any of the Acquired Assets).


2.1.5.  Legal Compliance.  The Seller has (a) complied with all laws (including
rules, regulations and codes) and with all plans, injunctions, judgments,
orders, decrees, rulings and charges thereunder in each case applicable to the
Acquired Assets or to the Seller’s business to the extent involving the Acquired
Assets, and (b) to the best of Seller’s knowledge, no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
threatened, filed or commenced against the Seller relating to or involving the
Acquired Assets.


2.1.6.  No Litigation.   (a) There are no actions, suits, proceedings, hearings,
investigations, charges, complaints, claims or demands of any kind pending or,
to the best of the Seller’s knowledge, threatened relating to or involving the
Acquired Assets; (b) there are no injunctions, judgments, orders or decrees of
any kind which are outstanding against the Acquired Assets; and (c) the Seller
is not charged or, to the best of Seller’s knowledge, threatened with, or under
investigation with respect to, any alleged violation of any provision of any law
(including rules, regulations and codes) relating to or involving the Acquired
Assets.

 
 

--------------------------------------------------------------------------------

 

2.1.7.  Intellectual Property.


(a)           “Intellectual Property” means the following, as such may exist in
all countries and territories worldwide and under any international convention:
(i) inventions (whether or not reduced to practice), all improvements thereto;
(ii) trademarks and all goodwill associated therewith; (iii) works of
authorship; (iv) trade secrets; (v) business information, confidential or
otherwise (including ideas, research and development, know how, technical data,
customer and supplier lists, pricing and cost information and business and
marketing plans and proposals); (vi) databases; (vii) other proprietary rights;
(viii) all registrations and applications therefore (as applicable) pertaining
to the foregoing; and (ix) all patents, patent applications and patent
disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof, and
statutory invention registrations.


(b)           The Seller owns or has the right to use, pursuant to license,
sublicense, agreements or other permission, the Intellectual Property
transferred under this Agreement as part of the Acquired Assets.  To the best of
the Seller’s knowledge, the Intellectual Property transferred under this
Agreement as part of the Acquired Assets will be owned or available for use by
Buyer on identical terms and conditions immediately subsequent to the Closing.
The Seller has taken all reasonable action to maintain and protect each item of
Intellectual Property owned or used by the Seller and related to the Acquired
Assets, including the use of work-for-hire and confidentiality agreements with
all of its employees and independent contractors who created such Intellectual
Property during the period that the Seller owned the Acquired Assets.


(c)           To the best knowledge of the Seller, the Seller’s use of the
Acquired Assets has not interfered with, infringed upon, misappropriated, or
otherwise conflicted with any Intellectual Property of any other person, and the
Seller has never received any charge, complaint, claim, demand, or notice
alleging any such interference, infringement, misappropriation or violation
(including any claim that the Seller must license or refrain from using any
Intellectual Property rights of any other person).  To the best knowledge of the
Seller, no other person has interfered with, infringed upon, misappropriated or
otherwise conflicted with any Intellectual Property rights included in the
Acquired Assets.


(d)           Set forth on Schedule 1.1(a) is (i) a list of each registration
which has been issued to the Seller with respect to any of the Seller’s
Intellectual Property related to the Acquired Assets, the date of issuance of
each registration and the item of Intellectual Property to which each
registration corresponds; (ii) a list of each pending application for
registration which has been made with respect to any of the Intellectual
Property owned or used in connection with the Acquired Assets by Seller, the
date of each application and the item of Intellectual Property which is
referenced in each application; (iii) a list of each material license, agreement
or other permission which has been granted to any other person with respect to
the Intellectual Property related to the Acquired Assets (together with any
exceptions) and the date of each license, agreement or permission and the item
of Intellectual Property which is the subject of each license, agreement or
permission; and (iv) a list of each unregistered or unregistrable material item
of Intellectual Property related to the Acquired Assets.  With respect to each
item of Intellectual Property set forth on Schedule 1.1(a):

 
 

--------------------------------------------------------------------------------

 

(i)  The Seller possesses all right, title and interest in and to the item free
and clear of all liens and licenses, subject to the rights, if any, of third
parties specified in Schedule 2.1.7 hereto.  Attached hereto as Schedule 2.1.7
is a description of licenses and materials granted or transferred by prior
owners of the Acquired Assets to third parties.  To the best knowledge of the
Seller, none of the grants or transfers to the third parties listed on  Schedule
2.1.7 are evidenced by a signed agreement (the Seller has delivered to the Buyer
all unsigned drafts of writings addressed to the third parties);


(ii)  The item is not subject to any outstanding injunction, judgment, order,
decree, ruling, charge or other restriction of any authority;


(iii)  No action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the best knowledge of Seller, threatened
which challenges the legality, validity, enforceability, use, or ownership of
the item; and


(iv)  The Seller has not agreed to indemnify any other person for or against any
interference, infringement, misappropriation or other conflict with respect to
the item.


(e)           Set forth on Schedule 1.1(b) is a list of each material item of
Intellectual Property related to the Acquired Assets that any other person owns
and that the Seller uses pursuant to license, sublicense, agreement or
permission.  With respect to each item of Intellectual Property set forth on
Schedule 1.1(b):


(i)           To the best of  Seller’s knowledge, the license, sublicense,
agreement or permission covering the item is legal, valid, binding, enforceable
and in full force and effect, will continue to be legal, valid, binding,
enforceable and in full force and effect following the consummation of the
transactions contemplated by this Agreement, and Seller has fulfilled all
obligations of Seller thereunder;


(ii)           The Seller is not and, to the best knowledge of the Seller, no
other party to the license, sublicense, agreement or permission is in breach or
default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination, modification or
acceleration thereunder;

 
 

--------------------------------------------------------------------------------

 

(iii)           The Seller has not, and to the best knowledge of the Seller, no
other party to the license, sublicense, agreement or permission has repudiated
any provision thereof;


(iv)           The item is not subject to any outstanding injunction, judgment,
order, decree, ruling, charge or restriction of any authority;


(v)            No action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand is pending or, to the best knowledge of the Seller,
threatened which challenges the legality, validity or enforceability of the
item; and


(vi)           The Seller has not granted any sublicense or similar right with
respect to the license, sublicense, agreement or permission.


2.1.8.  Assumed Contracts. The Seller has delivered to Buyer a correct and
complete copy of each Assumed Contract, as amended to date, and to the best of
the Seller’s knowledge, the Assumed Contracts represent all of the contracts and
agreements related to the Acquired Assets to which the Seller is a party.  To
the best knowledge of the Seller, no other agreements exist that limit the
rights set forth in the Assumed Contracts.  With respect to each Assumed
Contract: (i) the Assumed Contract is legal, valid, binding and enforceable
against the Seller and, to the Seller’s knowledge, the other parties thereto and
is in full force and effect; (ii) the Assumed Contract will continue to be
legal, valid, binding, enforceable and in full force and effect to the same
extent on identical terms following the consummation of the transactions
contemplated hereby; (iii) the Seller is not, and to the best knowledge of the
Seller, no other party is in breach or default, and to the best knowledge of the
Seller no event has occurred which with notice or lapse of time would constitute
a breach or default, or permit termination, modification or acceleration, under
the Assumed Contract; and (iv) to the best knowledge of the Seller, no person
has repudiated any provision of the Assumed Contract.


2.1.9.  Accuracy and Completeness of Presentation Pages.  Attached hereto
Schedule 2.1.9 are selected pages of a PowerPoint presentation
regarding  “HepatAssist.”  All statements made in Schedule 2.1.9 regarding test
prior results, the approvals obtained from the FDA, and other statistical data
are accurate and complete in all material respects.


2.1.10.  Accuracy and Completeness of Acquired Assets.  Schedules 1.1(a) through
1.1(d) are accurate and complete in all respects to the best knowledge of
Seller.  To the best knowledge of Seller, the Acquired Assets include all
assets, equipment (other than a Forma Scientific Cryogenic Storage Freezer and
the Cryomed 8023 Nitrogen Shippers), Intellectual Property, contracts,
agreements, records, materials and other information of Seller related to
Seller’s HepatAssist program.

 
 

--------------------------------------------------------------------------------

 

2.1.11.  Brokers.  There are no brokers or finders known to the Seller to be
involved with this transaction an the Seller has not made any agreement or taken
any other action which might cause any person to become entitled to a broker’s
or finder’s fee or commission as a result of this transaction.


2.1.12.  Full Disclosure.  No representation, warranty, covenant or agreement
made by the Seller in this Agreement or in any statement, certificate,
instrument or other document or item furnished or delivered or to be furnished
or delivered to the Buyer pursuant to this Agreement or in connection with the
transactions covered by this Agreement contains or will contain any false or
misleading statement of a material fact, or omit any material fact required to
be stated therein or necessary in order to make the statements therein not false
or misleading.


2.1.13.  Disclaimer.  Notwithstanding anything in this Agreement to the
contrary, the Seller makes no, and hereby disclaims any, representation or
warranty to the Buyer with respect to any warranty of merchantability or fitness
for a particular purpose with respect to the Patent Rights set forth on Schedule
1.1(a).


2.2.           Representations and Warranties of the Buyer.  The Buyer hereby
represents and warrants to the Seller as follows:


2.2.1.  Organization and Authorization.  (i) The Buyer is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, with all requisite corporate power and authority to enter into
this Agreement and the transaction contemplated hereby; (ii) the execution,
delivery and performance of this Agreement and each of the Buyer Transaction
Documents has been authorized by all necessary corporate action of Buyer; and
(iii) this Agreement and each of the Buyer Transaction Documents is a valid,
binding obligation of Buyer, enforceable in accordance with its terms except as
may be limited by applicable federal or state bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally.


2.2.2.  Brokers and Finders.  The Buyer has not employed any broker or finder or
incurred any liability for brokerage fees, commissions or finder’s fees in
connection with the transactions contemplated by this Agreement.


2.2.3.  Noncontravention.  Neither the execution and delivery of this Agreement
and the Buyer Transaction Documents, nor the consummation of the transactions
contemplated hereby, will (i) violate any constitution, statute, regulation,
rule to which Buyer is subject or, to the knowledge of the Buyer,
any  injunction, judgment, order, decree, ruling, charge or other restriction of
any government, governmental agency, or court to which Buyer is subject, or any
provision of the Buyer’s certificate of incorporation or By-laws, or (ii)
conflict with, result in a breach of, constitute a  default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument, or other arrangement to which Buyer is a party or by which it is
bound or to which any of the Acquired Assets is subject (or result in the
imposition of any security interest upon any of the Acquired Assets).

 
 

--------------------------------------------------------------------------------

 

2.2.4.  SEC Reports; Financial Statements.  The Buyer has filed all required
forms, reports and documents with the Securities and Exchange Commission (“SEC”)
since January 1, 2008 (“Buyer SEC Reports”), each of which complied at the time
of filing in all material respects with all applicable requirements of the
Securities Act and the Securities Exchange Act of 1934 (the “Exchange Act”), as
applicable, in each case as in effect on the dates such forms reports and
documents were filed.  None of the Buyer SEC Reports contained, when filed, an
untrue statement of a material fact or omitted to state a material fact required
to be stated or incorporated by reference therein or necessary in order to make
the statements therein in light of the circumstances under which they were made
not misleading, except to the extent superseded by a Buyer SEC Report filed
subsequently and prior to the date hereof.  Except as publicly disclosed by the
Buyer since the filing of its last SEC Report, there have been no events,
changes or effects with respect to the Buyer which the Buyer (i) was required to
publicly disclose, in a filing with the SEC or otherwise, or (ii) which would
reasonably be expected to have a material adverse effect on the Buyer.  The
consolidated financial statements of the Buyer included in the Buyer SEC Reports
have been prepared in all material respects in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied and
maintained throughout the periods indicated and fairly present the consolidated
financial position of the Buyer and its consolidated subsidiaries at their
respective dates and the results of the consolidated results of operations and
changes in financial position of the Buyer and its consolidated subsidiaries for
the periods covered thereby (subject to normal year-end adjustments and except
that unaudited financial statements do not contain all required footnotes).


2.2.5.  Issuance of the Warrant.  The Warrant has been duly authorized and, when
issued in accordance with this Agreement, will be duly and validly issued, fully
paid and nonassessable, free and clear of all liens.  The Buyer has reserved
from its duly authorized capital stock the number of shares of its common stock
issuable upon exercise of the Warrant.


3.           Indemnification Obligations


3.1.1.  The Seller shall indemnify and defend Buyer and hold Buyer harmless from
and against any and all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, diminution of value, penalties, fines, amounts paid in
settlement, liabilities, obligations, taxes, liens, losses, costs, expenses and
fees, including court costs and reasonable attorneys’ fees and expenses
(collectively, “Adverse Consequences”) arising out of, resulting from, relating
to, in the nature of or caused by any misrepresentation or breach of any
representation, warranty, covenant or agreement made by the Seller in this
Agreement or in any statement, certificate, instrument or other document or item
furnished or delivered or to be furnished or delivered by the Seller to Buyer
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement.

 
 

--------------------------------------------------------------------------------

 

3.1.2.  Buyer shall indemnify and defend the Seller and hold the Seller harmless
from and against any and all Adverse Consequences arising out of, resulting
from, relating to, in the nature of or caused by any misrepresentation or breach
of any representation, warranty, covenant or agreement made by Buyer in this
Agreement or in any statement, certificate, instrument or other document or item
furnished or delivered or to be furnished or delivered by Buyer to the Seller
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement.


3.1.3.  A party seeking indemnification pursuant to this Section (an
“Indemnified Party”) shall give notice to the party from whom such
indemnification is sought (the “Indemnifying Party”) of the assertion of any
claim, or the commencement of any action, suit or proceeding, in respect of
which indemnity may be sought pursuant to this Section (a “Claim”) as soon as
practicable after the party entitled to indemnification becomes aware of any
fact, condition or event which may give rise to damages for which
indemnification may be sought under this Section (but in any event on or prior
to the applicable expiration date described below in Section 9) which contains
(i) a description and the amount of any damages incurred by the Indemnified
Party, (ii) a statement that the Indemnified Party is entitled to
indemnification under this Section and a reasonable explanation of the basis
therefor, and (iii) a demand for payment in the amount of such damages;
provided, however that any delay or failure of any Indemnified Party with regard
to notifying any Indemnifying Party of any Claim shall not relieve the
Indemnifying Party from any liability hereunder except to the extent that the
defense of such action is prejudiced by such delay or failure to notify or
promptly notify.  Within 15 days after delivery of a notice of a Claim, the
Indemnifying Party shall deliver to the Indemnified Party a written response in
which the Indemnifying Party shall:  (I) agree that the Indemnified Party is
entitled to receive all of the damages claimed (in which case such response
shall be accompanied by a payment by the Indemnifying Party to the Indemnified
Party of the damages claimed, by check or by wire transfer), (II) agree that the
Indemnified Party is entitled to receive part, but not all, of the damages
claimed and a reasonable explanation of the basis therefor (the “Agreed Amount”)
(in which case such response shall be accompanied by a payment by the
Indemnifying Party to the Indemnified Party of the Agreed Amount, by check or by
wire transfer), or (III) contest that the Indemnified Party is entitled to
receive any of the damages claimed and a reasonable explanation of the basis
therefor. If the Indemnifying Party in such response contests the payment of all
or part of the damages claimed, the Indemnifying Party and the Indemnified Party
shall use good faith efforts to resolve such dispute.  Any survival period time
limitation specified in Section 9 below shall not apply to a Claim which has
been the subject of notice from the Indemnified Party to the Indemnifying Party
given prior to the expiration of such period. After such notice, if the
Indemnifying Party shall acknowledge in writing to the Indemnified Party that
the Indemnifying Party shall be obligated under the terms of its indemnity
hereunder in connection with such lawsuit or action, then the Indemnifying Party
shall be entitled, if it so elects, (i) to take control of the defense and
investigation of such lawsuit or action (provided such defense and investigation
are pursued in a diligent and professional manner); (ii) to employ and engage
attorneys of its own choice to handle and defend the same, at the Indemnifying
Party’s cost, risk, and expense unless the named parties to such action or
proceeding include both the Indemnifying Party and the Indemnified Party and the
Indemnified Party has been advised in writing by counsel that there may be one
or more legal defenses available to such Indemnified Party that are different
from or additional to those available to the Indemnifying Party; and (iii) to
compromise or settle such claim, which compromise or settlement shall be made
only with the written consent of the Indemnified Party, such consent not to be
unreasonably withheld.  In the event the Indemnifying Party does assume the
defense of such Claim as provided above, the Indemnified Party shall have the
right to fully participate in such defense (including engaging attorneys of its
own choice), at its sole expense, and the Indemnifying Party (and its chosen
attorneys) shall keep the Indemnified Party (and its attorneys) reasonably
informed and shall reasonably cooperate with the Indemnified Party (and its
attorneys) in connection with such participation.  If the Indemnifying Party
fails to assume the defense of such claim within 15 days after receipt of the
notice of a Claim, the Indemnified Party against which such Claim has been
asserted will (upon delivering notice to such effect to the Indemnifying Party)
have the right to undertake, at the Indemnifying Party’s cost and expense, the
defense, compromise or settlement of such Claim on behalf of and for the account
and risk of the Indemnifying Party (which defense shall be pursued in a diligent
and professional manner); provided, however, that such Claim shall not be
compromised or settled without the written consent of the Indemnifying Party,
which consent shall not be unreasonably withheld.  In the event the Indemnified
Party assumes the defense of the Claim, the Indemnified Party will keep the
Indemnifying Party reasonably informed of the progress of any such defense,
compromise or settlement.  The Indemnifying Party shall be liable for any
settlement of any action effected pursuant to and in accordance with this
Section for any final judgment (subject to any right of appeal), and the
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any damages by reason of such settlement or judgment.

 
 

--------------------------------------------------------------------------------

 

3.1.4.  For purposes of this Section, including the determination of Claims by
Buyer, any and all references to “material” limitations or limitations as to
“knowledge” in Seller’s representations and warranties, while being taken into
account for purposes of determining whether a breach has occurred giving rise to
a Claim by Buyer for Adverse Consequences for which Buyer is to be indemnified,
shall be disregarded for purposes of calculating the amount of said Claim.


3.1.5.  Neither party shall be required to indemnify the other party pursuant to
this Section unless or until the aggregate monetary amount of Adverse
Consequences exceeds $5,000.00 (the “Basket”) following which the Indemnifying
Party shall be required to indemnify the Indemnified Party (subject to the
Indemnity Cap) only for the monetary amounts of Adverse Consequences in excess
of the Basket.


3.1.6.  Neither party shall be required to indemnify the other party for an
aggregate amount of Adverse Consequences in excess of $450,000.00 (the
“Indemnity Cap”).


3.1.7.  In no event shall the provisions of this Section in any way modify or
otherwise limit the rights or remedies available to any of the parties with
regard to a claim of fraud.  The parties shall be entitled as a result of
misrepresentation, breach or default under this Agreement, to pursue any and all
non-monetary relief to which any of them may otherwise be entitled at law, in
equity or otherwise.


3.1.8.  The amount of damages payable by an Indemnifying Party under this
Section shall be (a) reduced by any insurance proceeds actually received by the
Indemnified Party with respect to the claim for which indemnification is sought,
(b) reduced by any amounts recovered from any third parties, by way of
indemnification or otherwise, with respect to the claim for which
indemnification is sought and (c) any tax benefits actually received by the
Indemnified Party or for which the Indemnified Party is eligible on account of
the matter resulting in such damages or the payment of such damages.  Each
Indemnified Party shall, as soon as is reasonably practicable and commercially
feasible, make application for such insurance procedures referred to in clause
(a) above.  Except with regard to compensation for claims paid to third parties,
damages payable by an Indemnifying Party under this Section shall not include
punitive damages or any special or indirect damages or any damages that are
consequential in nature such as lost profits, diminution in value, damage to
reputation and the like.  Except as set forth in this Agreement, the Seller or
the Buyer are not making any representation, warranty, covenant or agreement
with respect to the matters contained herein.  Provided that the Buyer has
complied with all of the provisions of the this Section 3, Buyer shall have the
right to off-set or set-off any payment due pursuant to this Agreement against
any other payment to be made pursuant to this Agreement or otherwise (including
against indemnification payments).  Except for breaches of Sections 1.2 or 1.7
by Buyer, indemnification under this Section shall be the exclusive means of
recovery by either Buyer or Seller and, as applicable, its officers, directors
and shareholders against the other party for any breach or violation, or alleged
breach or violation, of the representations, warranties, covenants and
agreements under this Agreement and shall be in lieu of any other common law or
statutory rights or remedies.

 
 

--------------------------------------------------------------------------------

 

4.             Conditions to Closing


4.1.           Seller’s Closing Condition.  The Seller’s obligation to
consummate the transactions contemplated hereby is subject to the satisfaction
of the following conditions as of the Closing Date:


4.1.1.  No Litigation.  No action or proceeding before a court or any other
governmental agency or body shall have been instituted or threatened to stay,
restrain or prohibit the consummation of the transactions contemplated hereby or
to impose any remedy, condition or restriction unacceptable to the Seller in its
sole discretion.


4.1.2.  Representations and Warranties; Performance of Obligations.  All
representations and warranties of the Buyer contained in this Agreement shall be
true and correct in all material respects as of the Closing with the same force
and effect as though made at and as of the Closing and all of the terms,
covenants and conditions of this Agreement to be complied with, performed and
satisfied by the Buyer at or before the Closing shall have been complied with,
performed and satisfied in all material respects.


4.1.3.  Proceedings Satisfactory.  All actions, proceedings, instruments and
documents required to carry out this Agreement or incidental hereto shall be
reasonably satisfactory to the Seller and its counsel.


4.2.           Buyer’s Conditions Precedent.  The Buyer’s obligations hereunder
are conditioned upon the following:


4.2.1.  No Litigation.  No action or proceeding before a court or any other
governmental agency or body shall have been instituted or threatened to stay,
restrain or prohibit the consummation of the transactions contemplated hereby or
to impose any remedy, condition or restriction unacceptable to the Buyer in its
sole discretion.


4.2.2.  Representations and Warranties; Performance of Obligations.  All
representations and warranties of the Seller contained in this Agreement shall
be true and correct in all material respects as of the Closing Date with the
same force and effect as though made at and as of the Closing Date and all of
the terms, covenants and conditions of this Agreement to be complied with,
performed and satisfied by the Seller at or before the Closing Date shall have
been complied with, performed and satisfied in all material respects.


4.2.3.  Proceedings Satisfactory.  All actions, proceedings, instruments and
documents required to carry out this Agreement or incidental hereto shall be
reasonably satisfactory to the Buyer and its counsel.


4.2.4.  Consents.  On or prior to the Closing Date, the Buyer shall have been
provided a copy of the following in a form satisfactory to Buyer:

 
 

--------------------------------------------------------------------------------

 

(a)           Executed written consent from Becton Dickinson assigning,
effective as of the Closing Date, to Buyer that certain License Agreement
between Becton Dickinson and Seller dated April 5, 2004 and confirming that any
and all of Seller’s obligations thereunder have been satisfied in full.


(b)           Executed written consent from Cedars Sinai Medical Center (i)
assigning, effective as of the Closing Date, to Buyer that certain License
Agreement between Cedars Sinai Medical Center and Seller, dated June 29, 2001
and (ii) confirming that, effective as of the Closing Date, any and all of
Seller’s obligations under such agreement, including without limitation Schedule
D, have been satisfied in full and that Section 4.4 of such agreement is deleted
in its entirety and shall be of no further force or effect.


(c)           Executed written consent from Cedars Sinai Medical Center
assigning, effective as of the Closing Date, to Buyer that certain License
Agreement between Cedars Sinai Medical Center and Seller, dated August 1, 1999
and confirming that any and all Seller’s obligations thereunder (other than
royalties arising after the Closing Date) have been satisfied in full.


(d)           Executed written consent from Circe Biomedical, Inc. (fka W.R.
Grace & Co-Conn) assigning, effective as of the Closing Date, to Buyer that
certain Royalty Agreement by and between Circe Biomedical, Inc. and Seller dated
as of January 29, 1999 and confirming that any and all Seller’s obligations
thereunder  (other than royalties arising after the Closing Date) have been
satisfied in full.


(e)           Executed assignment of inventions agreement by and between Shawn
Cain and the Buyer with respect to the patent claims set forth on Schedule
1.1(a), and best efforts to obtain, within a reasonable period of time after the
Closing, an executed assignment of inventions agreement with Barbara Chandler.


(f)           Written acknowledgement from RanD/Medtronic and Gianni Bellini
that all rights of Seller in and to the HepatAssist hardware platform, including
without limitation any software and firmware contained therein or used in
connection therewith, have been transferred to Buyer and that RanD/Medtronic and
Gianni Bellini will use good faith efforts to negotiate and enter into a written
agreement with Buyer promptly after the Closing Date to continue development of
the HepatAssist hardware and software platform on behalf of Buyer.




5.             Confidentiality.


5.1.           Each party may disclose or may have disclosed (the “Disclosing
Party”) to another party (the “Receiving Party”) certain information that the
Disclosing Party considers to be confidential and/or proprietary, including, but
not limited to, personally identifiable information and data entered, the terms
and conditions of this Agreement (except as permitted in Section 9.3 below)
technical processes and formulas, product designs, customer lists, product and
business plans, revenues, projections, marketing and other data, sales, cost,
accounting and other technical, business and financial information, as well as
information that the Disclosing Party marks as confidential (collectively,
“Confidential Information”).  Notwithstanding the foregoing, Confidential
Information does not include information (i) already known by the Receiving
Party without an obligation of confidentiality, (ii) publicly known or which
becomes publicly known through no omission or unauthorized act of the Receiving
Party, (iii) rightfully received from a third party without any obligation of
confidentiality, or (iv) independently developed by the Receiving Party without
use of the Disclosing Party’s Confidential Information.

 
 

--------------------------------------------------------------------------------

 

5.2.           The Receiving Party shall make use of the Confidential
Information only for the purposes of this Agreement and shall protect the
Disclosing Party’s Confidential Information by using the same degree of care,
but not less than a reasonable degree of care, to prevent the unauthorized
access, use, dissemination, or publication of the Confidential Information as
the Receiving Party uses to protect its own Confidential Information of a like
nature.  The Receiving Party shall disclose Confidential Information only (i) to
those of its employees, contractors, representatives and consultants with a need
to know such Confidential Information who have first agreed with the Receiving
Party, either as a condition of employment or engagement, or in order to obtain
the Confidential Information, to be bound by terms and conditions substantially
similar to those contained in this Section 4, (ii) as required by court order,
law or regulation or as requested by any regulatory agency or governmental body
having jurisdiction over the Receiving Party, provided that prior to such
disclosure the Receiving Party shall provide prompt written notice to the
Disclosing Party sufficient to permit the Disclosing Party the opportunity to
oppose the disclosure and the Receiving Party shall take all reasonable steps
available to maintain the Confidential Information in confidence, or (iii) to
make appropriate disclosure regarding the tax treatment and tax structure of the
transactions contemplated hereby.


5.3.           All Confidential Information shall remain the property of the
Disclosing Party, and such Confidential Information and all copies thereof (if
any), shall be promptly returned to the Disclosing Party upon request or upon
termination of this Agreement or, at the Disclosing Party’s sole option,
destroyed, in which case the Disclosing Party shall be notified promptly in
writing when its Confidential Information has been destroyed.  The furnishing of
any Confidential Information between the parties shall not constitute the
granting of any right or license to use such Confidential Information.


5.4.           The obligations of the parties set forth in this Section 4 shall
remain in effect for three years after the date of this Agreement.


5.5.           Notwithstanding any other provision in this Section 4 to the
contrary, the Buyer shall be permitted after the Closing to use and disclose any
Confidential Information received from the Seller and included in the Acquired
Assets to the extent the Buyer in its sole discretion determines that it is
necessary or appropriate to use or disclose that Confidential Information in
order to carry out any of the Buyer’s commercial activities through the use of
any of the Acquired Assets.

 
 

--------------------------------------------------------------------------------

 

6.             Failure to Pay the Contingent Cash Purchase Price.  If the Buyer
fails to pay to the Seller the Deferred Cash Purchase Price on or prior to the
eighteen month anniversary of the Closing Date, then in addition to any other
remedies available to the Seller at law or in equity, the Seller shall have the
right to require the Buyer to re-convey the Acquired Assets to the Seller to the
Seller without the refund or return by the Seller of any portion of the Purchase
Price.  Upon exercise of the foregoing right by the Seller, the Buyer shall
execute and deliver to the Seller such instruments of conveyance and assignment
and other documents, and shall take all other actions, as the Seller and its
counsel may deem reasonably necessary to vest in Seller the right, title and
interest in and to the Acquired Assets.  The Buyer and the Seller agree that the
Seller would be damaged irreparably in the event that the provisions of this
Section are not performed by the Buyer in accordance with its specific
terms.  Accordingly, the Buyer and the Seller agree that, without posting bond
or other undertaking, the Seller will be entitled to an injunction or
injunctions to prevent breaches or violations of the provisions of this Section
and to enforce specifically the terms of this Section in any action instituted
in any court of the United States or any state hereof having jurisdiction over
the Parties and the matter in addition to any other remedy which it may be
entitled, at law or in equity.  The Buyer further agrees that, in the event of
any action for specific performance in respect of such breach or violation, it
will not assert the defense that a remedy at law would be
adequate.  Notwithstanding the foregoing, the Buyer may withhold from the
Deferred Cash Purchase Price payable to Seller any amounts due or payable to
Buyer under Section 3 (Indemnification).


7.             Notices.  Any notice or communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by fax) to the
address or fax number set forth beneath the name of such party below (or to such
other address or fax number as such party shall have specified in a written
notice given to the other parties hereto):


 
If to the Seller:              Arbios Systems, Inc.

200 E. Del Mar Blvd., Suite 320
Pasadena, CA91105
Attn:  Shawn Cain, Interim President & CEO
Fax:  (626) 356-3107




 
With a copy to:            TroyGould PC

1801 Century Park East, 16th Floor
Los Angeles, CA  90067
Attn:  Istvan Benko
Fax:  (310) 201-4746




 
If to Buyer to:               HepaLife Technologies, Inc.

60 State Street, Suite 700
Boston, MA 02109
Attn:  Frank Menzler, President, CEO & Chairman
Fax:  617-371-2950

 
 

--------------------------------------------------------------------------------

 

 
With a copy to:                    Muto Advisors P.C.

125 Main Street
Charlestown, MA 02129
Attn:  Jennifer Muto
Fax:  (801) 672-6868


8.           Termination, Survival of Representations, Warranties and Covenants;
Etc.    All representations, warranties, covenants, agreements and indemnities
contained in this Agreement shall survive for a period of twelve (12) months
following the date of the Closing.  In no event shall the liability of the
Seller for breaches of representations, warranties and covenants hereunder
exceed an aggregate amount equal to the cash portion of the Purchase Price
actually received by the Seller.  Any claim for any breach or violation of any
representation, warranty or covenant herein or otherwise relating hereto (other
than any claim under Section 5 or any claim regarding the payment of the
Deferred Cash Purchase Price) must be made, if at all, on or prior to the date
which is twelve (12) months after the Closing Date or it shall be thereafter
barred.


9.           Miscellaneous.


9.1.           Governing Law; Jurisdiction.  This Agreement was executed in, and
the transactions contemplated by and the provisions of this Agreement shall be
governed by and construed in accordance with the laws of The Commonwealth of
Massachusetts without giving effect to the conflict of laws provisions thereof;
and both parties consent to the jurisdiction of the state and federal courts
sitting in Massachusetts.


9.2.           Expenses.  Each party to this Agreement shall be responsible for
its own expenses incurred in connection with this Agreement and the transactions
contemplated hereby and Buyer shall be responsible for (a) all filing and
recordation fees relating to the transfer of the Acquired Assets hereunder; and
(b) all fees, costs and expenses relating to the shipment, transfer or delivery
of all tangible assets included in the Acquired Assets from their respective
locations on the Closing Date to such location or locations as Buyer may
determine.


9.3.           Publicity; SEC Filings.  Each Party may issue a press release
announcing the execution of this Agreement and the proposed transaction.  Each
party shall provide a draft of such press release to the other Party no less
than 24 hours before the issuance of such press release.  If required by the
rules and regulations of the SEC, either Party hereto may publicly disclose the
existence of this Agreement and the terms hereof in a current report or a
periodic report filed with the SEC, provided that the filing party shall provide
the other party with a draft copy of the report no less than 24 hours before the
anticipated filing date.  In the event that a Party intends to issue a press
release or files a report with the SEC regarding this Agreement and the
transactions contemplated hereby, the filing party shall duly consider the
comments of the other party.

 
 

--------------------------------------------------------------------------------

 

9.4.           Entire Agreement; Third Party Beneficiaries; Assignment;
Etc.  This Agreement, including all exhibits and schedules attached hereto,
constitutes and contains the entire agreement of the Parties and supersedes any
and all prior negotiations, correspondence, understandings and agreements
between the Parties respecting the subject matter hereof.  This Agreement is not
intended to confer upon any person other than the Parties to this Agreement any
rights or remedies.  The Buyer may not assign its rights or obligations under
this Agreement without the prior written consent of the Seller (not to be
unreasonably withheld), and the Seller may not assign its rights or obligations
under this Agreement without the prior consent of the Buyer (not to be
unreasonably withheld); provided, however, that the Seller may assign,
distribute or otherwise transfer its rights relating to the Note and the
Deferred Cash Purchase Price without the consent of the Buyer; and provided,
further that any person or entity that acquires the Buyer or all or
substantially all of the Acquired Assets after the Closing Date must agree in
writing to assume the obligation to pay the Deferred Cash Purchase Price as if
such person or entity were substituted for the Buyer therein (but no such
assignment and assumption shall relieve the Buyer of such obligation without the
Seller’s written consent).  In addition, the Buyer shall be permitted to assign
and transfer the Acquired Assets to a wholly-owned subsidiary of the Buyer,
provided, however, that such assignee shall agree with the Seller, in writing,
to assume the obligations of the Buyer hereunder on a joint and several basis
and the Buyer shall not thereby be relieved of its obligations hereunder.


9.5.           No Liability of Officers and Directors.  The parties hereto
acknowledge that the individuals executing this Agreement on behalf of the
Seller and the Buyer do so on behalf of such entities and not in their
individual capacities.  As such no officer, director, employee or agent of the
Seller or the Buyer shall have any liability hereunder.


9.6.           Counterparts.  This Agreement may be executed in two or more
counterparts and shall be effective when each party has executed at least one of
the counterparts even though all Parties have not executed the same counterpart.
The Parties may execute this Agreement and all other agreements, certificates,
instruments and other documents contemplated by this Agreement and exchange on
the Closing Date counterparts of such documents by means of facsimile
transmission and the Parties agree that the receipt of such executed
counterparts shall be binding on such Parties and shall be construed as
originals.  After the Closing the Parties shall promptly exchange original
versions of this Agreement and all other agreements, certificates, instruments
and other documents contemplated by this Agreement that were executed and
exchanged by facsimile transmission pursuant to this Section.


9.7.           Other Prospective Purchasers.  Buyer shall not incur any
liability in connection with the transactions contemplated by this Agreement to
any other person with whom Seller, or its agents or representatives, have had
negotiations or discussions regarding any potential merger, sale or exchange of
capital stock or other business combination involving the Seller or any proposal
or offer to acquire in any manner a substantial equity interest in the Seller or
all or a substantial portion of the assets of the Seller.

 
 

--------------------------------------------------------------------------------

 

9.8.           Further Actions.  From time to time, as and when requested by any
party hereto, each other Party shall execute and deliver, or cause to be
executed and delivered, such documents and instruments and shall take, or cause
to be taken, such further or other actions as the requesting party may
reasonably deem necessary or desirable to carry out the intent and purposes of
this Agreement, to transfer, assign and deliver the Acquired Assets to the Buyer
effective as of the Closing Date (or to evidence the foregoing) and to
consummate and give effect to the other transactions, covenants and agreements
contemplated hereby. The Seller acknowledges and agrees that from and after the
Closing Date, Buyer shall be entitled to possession of all documents, books,
records, agreements and financial data of any sort relating to the Acquired
Assets.  Without limiting the generality of the foregoing, the Seller and the
Buyer shall cooperate fully with each other after the Closing Date so that each
party has access to the business records, contracts and other information
existing as of the Closing Date and relating in any manner to the Acquired
Assets.  No files, books or records existing as of the Closing Date and relating
in any manner to the Acquired Assets shall be destroyed by any party for a
period of 3 years after the Closing Date without giving the other party at least
30 days’ prior written notice, during which time such other party shall have the
right to examine and to remove any such files, books and records prior to their
destruction. The access to files, books and records contemplated herein shall be
during normal business hours and upon not less than 2 days’ prior written
request, shall be subject to such reasonable limitations as the party having
custody or control thereof may impose to preserve the confidentiality of
information contained therein and shall not extend to material subject to a
claim of privilege unless expressly waived by the party entitled to claim the
same.


9.9.           Attorneys Fees.  If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed under seal as of the date
first written above.




SELLER:
ARBIOS SYSTEMS, INC.
                   
By:
/s/ Shawn Cain
   
Name:  Shawn Cain
   
Title: Interim President and Interim Chief Executive Officer
           
BUYER:
HEPALIFE TECHNOLOGIES, INC.
                   
By:
/s/ Frank Menzler
   
Name: Frank Menzler
   
Title: President, Chief Executive Officer and Chairman


 
 

--------------------------------------------------------------------------------

 

Exhibit 1.5(a)


BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS that Arbios Systems, Inc., a Delaware corporation
(the “Seller”), for good and sufficient consideration paid by HepaLife
Technologies, Inc, a Florida corporation (“Buyer”), receipt of which
consideration is hereby acknowledged, does sell, assign and convey unto Buyer
and its successors and assigns all of Seller’s right, title and interest in the
Acquired Assets (as defined in the Asset Purchase Agreement referred to below)
(the “Assets”).


Except as expressly set forth in Section 2.1 of that certain Asset Purchase
Agreement dated as of October 3, 2008 among the Seller and the Buyer, the
Acquired Assets are being sold “as is and where is” and the Seller makes no, and
hereby disclaims any, representation or warranty to the Buyer with respect to
the Acquired Assets or the transactions contemplated hereby, including without
limitation any warranty of merchantability or fitness for a particular purpose.






[The remainder of this page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this document as a sealed
instrument by their duly authorized officers on the date set forth below.



 
Dated: _______, 2008
               
SELLER:
ARBIOS SYSTEMS, INC.
                 
By:
       
Name: Shawn Cain
     
Title: Interim President and Interim Chief Executive Officer
                         
BUYER:
HEPALIFE TECHNOLOGIES, INC.
                 
By:
       
Name: Frank Menzler
     
Title: President, Chief Executive Officer and Chairman
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 1.5(b)


ASSIGNMENT AND ASSUMPTION AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of            October 3, 2008 (the
“Assignment Agreement”), by and between Arbios Systems, Inc., a Delaware
corporation (the “Seller”), to and in favor of HepaLife Technologies, Inc., a
Florida corporation (“Buyer”).


WHEREAS, Seller and Buyer are parties to a certain Asset Purchase Agreement
dated as of October 3, 2008 (as amended, supplemented or otherwise modified from
time to time, the “Asset Purchase Agreement”) (capitalized terms which are used
but not defined in this Assignment Agreement shall have the meaning ascribed to
such terms in the Asset Purchase Agreement);


WHEREAS, pursuant to the Asset Purchase Agreement, the Seller has agreed to
assign to Buyer the Assumed Contracts and the Buyer has agreed to assume the
Assumed Liabilities;


WHEREAS, it is the intention of the parties that the Seller will assign to the
Buyer and the Buyer will assume the Assumed Contracts and the Assumed
Liabilities by the execution and delivery of this Assignment Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Seller and Buyer hereby agree as follows:


1.             The Seller hereby assigns, sells, conveys, transfers and sets
over to the Buyer, its successors and assigns, free and clear of all liens and
encumbrances, all of the right, title and interest of the Seller in, to and
under the Assumed Contracts.


2.             The Seller hereby assigns to the Buyer and the Buyer hereby
assumes and agrees to pay and discharge when due, the Assumed Liabilities, and
the Buyer agrees to be bound by all the terms and conditions contained in the
Assumed Contracts.


3.             The Seller hereby constitutes and appoints the Buyer, its
successors and assigns, as the true and lawful agent and attorney-in-fact of the
Seller to demand and receive any and all of the Assumed Contracts which are not
in the possession or under the exclusive control of the Seller, and to give
receipts and releases for and in respect of the same, and any part thereof, and
from time to time to institute and prosecute in the name of the Seller or in the
name of the Buyer, its successors or assigns, as the legal attorney-in-fact of
the Seller thereunto duly authorized, for the benefit of the Buyer, its
successors and assigns, any and all proceedings at law, in equity or otherwise,
which the Buyer, its successors and assigns, may deem proper for the collection
and enforcement of any claim or right of any kind hereby granted, sold,
conveyed, transferred or assigned, or intended so to be, and to do all acts and
things in relation to the Assumed Contracts which the Buyer, its successors and
assigns, shall deem desirable, the Seller hereby declaring that the foregoing
powers are coupled with an interest and are irrevocable by the Seller.

 
 

--------------------------------------------------------------------------------

 

4.             Nothing in this Assignment Agreement, express or implied, is
intended or shall be construed to confer upon or give to any person, firm or
corporation other than the Buyer, its successors and assigns, any remedy or
claim under or by reason of this instrument or any term, covenant or condition
hereof, and all of the terms, covenants, conditions, promises and agreements in
this Assignment Agreement shall be for the sole and exclusive benefit of the
Buyer and its successors and assigns.


5.             Neither the making nor the acceptance of this Assignment
Agreement shall enlarge, restrict or otherwise modify the terms of the Asset
Purchase Agreement or constitute a waiver or release by the Seller or the Buyer
of any liabilities, duties or obligations imposed upon either of them by the
terms of the Asset Purchase Agreement.


6.             In the event that any provision of this Assignment Agreement may
be construed to conflict with a provision of the Asset Purchase Agreement, the
provision in the Asset Purchase Agreement shall be deemed controlling.


7.             This Assignment Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors, transferees and
assigns.


8.             This Assignment Agreement was executed in, and the transactions
contemplated by and the provisions of this Agreement shall be governed by and
construed in accordance with the laws of The Commonwealth of Massachusetts
without giving effect to the conflict of laws provisions thereof; and both
parties consent to the jurisdiction of the state and federal courts sitting in
Massachusetts.


9.             This Assignment Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.






[The remainder of this page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Assignment Agreement to be
signed by their respective duly authorized officers as of the date first above
written.





 
ARBIOS SYSTEMS, INC.
                By:
 
   
Name: Shawn Cain
   
Title: Interim President and Interim Chief Executive Officer
                     
HEPALIFE TECHNOLOGIES, INC.
                By:
 
   
Name: Frank Menzler
   
Title: President, Chief Executive Officer and Chairman
 


 
 

--------------------------------------------------------------------------------

 

Exhibit 1.5(c)


ASSIGNMENT OF PATENTS


WHEREAS, Arbios Systems, Inc., a Delaware corporation having a place of business
at 1050 Winter Street, #1000 Waltham, MA 02451 (“Assignor”), owns all right,
title, and interest in and to the patents and patent applications described in
Schedule 1.1(a) attached hereto (the “Patents”); and


WHEREAS, HepaLife Technologies, Inc., a Florida corporation, having its
principal place of business at 60 State Street, Suite 700 Boston, MA 02109
(“Assignee”), is desirous of acquiring all right, title, and interest in and to
the Patents;


NOW, THEREFORE, for $1.00 and other good and valuable consideration as set forth
in the Asset Purchase Agreement dated October 3, 2008 (the “Purchase
Agreement”), the receipt and sufficiency of which Assignor hereby acknowledges,
Assignor does hereby sell, transfer, convey, and assign to Assignee the Seller’s
entire right, title and interest in and to the Patents, including any an all
patents, which may be granted therefor anywhere in the World, including any and
all continuations, divisions, reissues, renewals and extensions derived
therefrom, including rights under the Paris Convention. Assignor also assigns
the right to sue for past and future infringement of any of the foregoing, and
to collect and retain all damages and profits and enjoy all other remedies
granted for infringements.


Assignor hereby authorizes and requests the Commissioner of Patents and
Trademarks to issue any United Status Patent on the Patents to assignee to the
full end of the term for which the Patent may be granted, as fully and entirely
as the same would have been held by Assignor had this assignment and sale not
been made.


Agreed to by the parties on the dates set forth on the following page.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
 
ARBIOS SYSTEMS, INC.
 
____________________________________
By:    Shawn Cain
Its:    Interim President and Interim Chief Executive Officer
Date:
 
 
Commonwealth of Massachusetts           )


County of __________           )




On _______________, 2008 before me, _______________, Notary Public, personally
appeared _________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies) and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the Commonwealth of
Massachusetts that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.







 
___________________________
 
           Signature







(SEAL)

 
 

--------------------------------------------------------------------------------

 
 
HEPALIFE TECHNOLOGIES, INC.


____________________________________
By: Frank Menzler
Its: President, Chief Executive Officer and Chairman
Date:
Commonwealth of Massachusetts                      )


County of __________           )


On _______________, 2008 before me, _______________, Notary Public, personally
appeared _________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies) and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the Commonwealth of
Massachusetts that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.







 
___________________________
 
           Signature







(SEAL)

 
 

--------------------------------------------------------------------------------

 

Exhibit 1.5(d)


ASSIGNMENT OF TRADEMARKS


WHEREAS, Arbios Systems, Inc., a Delaware corporation having a place of business
at 1050 Winter Street, #1000 Waltham, MA 02451 (“Assignor”), owns all right,
title, and interest in and to the trademarks and trademark applications
described in Schedule 1.1(a) attached hereto (the “Trademarks”); and


WHEREAS, HepaLife Technologies, Inc., a Florida corporation, having its
principal place of business at 60 State Street, Suite 700 Boston, MA 02109
(“Assignee”), is desirous of acquiring all right, title, and interest in and to
the Trademarks;


NOW, THEREFORE, for $1.00 and other good and valuable consideration as set forth
in the Asset Purchase Agreement dated October 3, 2008 (the “Purchase
Agreement”), the receipt and sufficiency of which Assignor hereby acknowledges,
Assignor does hereby sell, transfer, convey, and assign to Assignee the Seller’s
entire right, title and interest in and to the Trademarks, together with the
goodwill of the business in connection with which the Trademarks have been used
or are intended to be used. Assignor also assigns the right to sue for past and
future infringement of any of the foregoing, and to collect and retain all
damages and profits and enjoy all other remedies granted for infringements.


In order to record this Assignment with the United States Patent and Trademark
Office (the “PTO”) in connection with the assignment of the Trademarks, the
parties hereto shall execute this Assignment and the Assignee shall execute and
file with the PTO the Recordation Cover Sheet required by the PTO, together with
any schedules and exhibits thereto, in order to record the assignment effected
hereby.


Agreed to by the parties on the dates set forth on the following page.






[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

ARBIOS SYSTEMS, INC.


____________________________________
By:           Shawn Cain
Its:           Interim President and Interim Chief Executive Officer
Date:




Commonwealth of Massachusetts           )


County of __________           )


On _______________, 2008 before me, _______________, Notary Public, personally
appeared _________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies) and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the Commonwealth of
Massachusetts that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.







 
___________________________
 
           Signature







(SEAL)

 
 

--------------------------------------------------------------------------------

 

HEPALIFE TECHNOLOGIES, INC.


____________________________________
By: Frank Menzler
Its: President, Chief Executive Officer and Chairman
Date:
Commonwealth of Massachusetts                      )


County of __________           )


On _______________, 2008 before me, _______________, Notary Public, personally
appeared _________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies) and that by his/her/their signature(s) on
the instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the Commonwealth of
Massachusetts that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.







 
___________________________
 
           Signature







(SEAL)

 
 

--------------------------------------------------------------------------------

 

Exhibit 1.2


FORM OF WARRANT
 
 

--------------------------------------------------------------------------------